                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

HALIK WILLIAMS (K64712),                      )
                                              )
                       Petitioner,            )
                                              )               Case No. 17-cv-1466
               v.                             )
                                              )               Judge Robert M. Dow, Jr.
VICTOR GALLOWAY,                              )
                                              )
                       Respondent.            )

                          MEMORANDUM OPINION AND ORDER

       Petitioner Halik Williams, a prisoner incarcerated at the Danville Correctional Center,

brings this pro se habeas corpus action pursuant to 28 U.S.C. § 2254 challenging his 2002 murder

conviction from the Circuit Court of Cook County. Petitioner claims that: (1) the evidence was

insufficient to convict him of first degree murder on the theory of accountability; (2) his appellate

counsel was ineffective for failing to argue that none of the persons for whom he was accountable

had the requisite mental state to commit murder; and (3) new evidence demonstrates that he is

actually innocent of first degree murder. The Court denies the petition and declines to issue a

certificate of appealability. Civil case terminated.

I.     Background

       The following facts are drawn from the state court record, which Respondent has submitted

in accordance with Rule 5(c) of the Rules Governing Section 2254 Cases. See [17]. The state

court findings of fact are presumed correct, and Petitioner has the burden of rebutting the

presumption of correctness by clear and convincing evidence. Brumfield v. Cain, 135 S. Ct. 2269,

2282 n.8 (2015) (citing 28 U.S.C. § 2254(e)(1)).
        During an altercation between two rival gangs on an elevated train platform (“L”) in

Chicago, Anthony King (“King”) fell onto the third rail of the train tracks and was electrocuted.

See [17-1] at 1. Petitioner and two of his fellow gang members, Warren Hardy (“Hardy”) and

David Sapp (“Sapp”), were charged with King’s murder in the Circuit Court of Cook County. Id.

        The following evidence was presented by the State at the co-defendants’ simultaneous but

severed bench trials. [17-1] at 1.1 Around 1:40 a.m. on September 5, 1999, King was with fellow

Vice Lords Jonathan Lejman (“Lejman,” a/k/a “White C”), Dennis Myles (“Myles”), and Dwayne

Johnson (“Johnson”). Lejman testified that he, King, Myles, and Johnson were celebrating King’s

birthday and recent release from prison. In their search for a party, the group ended up at the

Morse L stop and became aware that they were in Gangster Disciples’ territory. Petitioner was

driving around the area with two Gangster Disciple friends, Sapp and Lawrence Brooks

(“Brooks”), and noticed the Vice Lords on the L platform. Petitioner told Brooks to park his car

in front of the L station and wait. As Petitioner and Sapp exited the car, Petitioner was holding a

wooden cane. Petitioner told Brooks that they were going up to the L tracks to “kick White C’s

and the other Vice Lords’ ass.” Id. at 2.

        Once they reached the platform, Petitioner and Sapp approached King, Lejman, and Myles.

Sapp stated that they were “hook killers,” meaning Vice Lord killers. [17-1] at 2. Petitioner

approached Lejman and asked if he was White C. Lejman responded that “White C was dead”

and he was not looking for trouble. Id. As Petitioner, Sapp, and Lejman continued their verbal

exchange, Petitioner began to fidget while holding his cane with both hands. Lejman stepped


1
  Several police officers testified concerning the investigation of King’s death and statements given by
Petitioner, Sapp, and Hardy. Occurrence witnesses Jonathan Lejman, Dennis Myles, and Jason Moody also
testified. The evidence presented at trial did not present any significant factual disputes. See [17-1] at 2.

                                                     2
closer to Petitioner in an effort to “cut the space” between the two in case Petitioner decided to

swing the cane. Id. at 3. Petitioner told Lejman to “back off,” and he did. Petitioner lifted his

cane again and once again Lejman stepped closer. Petitioner again told him to back off and Lejman

backed away while stating, “baby, we ain’t on that.” Id. Petitioner replied, “I told your bitch ass

I ain’t your baby” and swung his cane at Lejman. Id. Lejman, trying to escape, ran south on the

platform, with Petitioner pursuing him. Id.

        While this was occurring, two other members of the Gangster Disciples, Hardy and Jason

Moody (“Moody”), were walking up the steps to the L tracks. At first, Myles and King followed

Lejman and Petitioner. Once they saw that Lejman was getting away, they turned and ran north

on the platform. When they turned around, Hardy and Moody had reached the L platform. When

Hardy emerged from the stairs, Sapp yelled, “grab him, get him.” [17-1] at 3. In response, Hardy

grabbed King and they both fell onto the L tracks and began fighting. According to Moody’s

testimony, Hardy struck and pushed King into the tracks. Id. According to Hardy, he kept pushing

King down to avoid getting electrocuted himself. Id. According to Detective Steve Schorsch,

King was electrocuted as a result of Hardy pushing him onto the track. Id.

        Petitioner then walked over to King and struck him on the head five times with his cane.

The cane broke in half after the fifth strike. Petitioner picked up the bottom part of the cane and

yelled to Moody, “wait a minute, I’m going with you.” [17-1] at 4. Petitioner, Sapp, and Hardy

then left the L station. Later, the police found the broken handle of Petitioner’s cane by King’s

head.

        The medical examiner testified that King died as a result of electrocution. The medical

examiner also noted a number of bruises and contusions on King’s temporal area, forehead, nose,


                                                3
lip, and left knee. The medical examiner stated that the two lacerations on King’s head were

inflicted prior or immediately prior to his death.

       The trial judge found Petitioner accountable for the murder of King based on an

accountability theory. [17-1] at 4; see also 720 ILCS 5/5-2(c). Petitioner was convicted of first

degree murder and sentenced to 30 years in prison. [17-1] at 4.

       Petitioner filed a direct appeal to the Illinois Appellate Court, which affirmed his

conviction. Petitioner next filed a petition for leave to appeal to the Illinois Supreme Court

(“PLA”), which was denied. Petitioner then filed a petition for postconviction relief in the Cook

County Circuit Court. His petition was denied and he appealed to the Illinois Appellate Court.

The Illinois Appellate Court affirmed the denial of post-conviction relief. See People v. Williams,

64 N.E.3d 1086 (Ill. App. 2016). Petitioner then filed this pro se habeas corpus action pursuant to

28 U.S.C. § 2254.

II.    Substantial Evidence

       In his first two claims, Petitioner raises Jackson challenges to the sufficiency of the

evidence supporting his conviction for first degree murder under an accountability theory. See

Jackson v. Virginia, 443 U.S. 307, 319 (1987). “Fourteenth Amendment due process requires that

the state must present sufficient evidence to prove each element of an alleged crime.” Maier v.

Smith, 912 F.3d 1064, 1074 (7th Cir. 2019). State law defines the substantive elements of the

alleged crime, id., while Supreme Court precedent sets the standard for determining whether the

evidence is sufficient: “‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime beyond




                                                     4
a reasonable doubt.’” Saxon v. Lashbrook, 873 F.3d 982, 987-88 (7th Cir. 2017) (quoting Jackson,

443 U.S. at 319).

        “[H]abeas reviews of Jackson claims are subject to two levels of judicial deference creating

a high bar: first, the state appellate court determines whether any rational trier of fact could have

found the evidence sufficient; second, a federal court may only overturn the appellate court’s

finding of sufficient evidence if it was objectively unreasonable.” Saxon, 873 F.3d at 988. “In

other words, it must be ‘something like lying well outside the boundaries of permissible differences

of opinion.’” Rodriguez v. Gossett, 842 F.3d 531, 538 (7th Cir. 2016) (quoting Jackson v. Frank,

348 F.3d 658, 662 (7th Cir. 2003)). This standard is “difficult to meet” and “highly deferential.”

Saxon, 873 F.3d at 988 (internal quotation marks and citations omitted). The Court applies this

standard to the Illinois Appellate Court’s decision denying Petitioner’s petition for postconviction

relief, see People v. Williams, 64 N.E.3d 1086 (Ill. App. 2016), because “that was the last state

court to adjudicate [Petitioner]’s sufficiency of the evidence claim[s].” Saxon, 873 F.3d at 987;

see also Makiel v. Butler, 782 F.3d 882, 896 (7th Cir. 2015) (“The operative decision under review

is that of the last state court to address a given claim on the merits.”).

        Petitioner was convicted of first degree murder under an accountability theory. Under

Illinois law, a person commits first degree murder when, in performing the acts which cause a

victim’s death, “he knows that such acts create a strong probability of death or great bodily harm”

to the victim. 720 ILCS 5/9–1(a)(2). A person is legally accountable for the conduct of another

when “either before or during the commission of an offense, and with the intent to promote or

facilitate that commission, he or she solicits, aids, abets, agrees, or attempts to aid that other person

in the planning or commission of the offense.” 720 ILCS 5/5-2(c). “A defendant may be deemed


                                                   5
accountable for acts performed by another if defendant shared the criminal intent of the principal,

or if there was a common criminal plan or purpose.” People v. Taylor, 646 N.E.2d 567, 571 (Ill.

1995). A common criminal plan or purpose “can be inferred from the circumstances surrounding

the perpetration of the unlawful conduct,” including “[p]roof that defendant was present during

the perpetration of the offense, that he maintained a close affiliation with his companions after the

commission of the crime, and that he failed to report the crime,” as well as “[d]efendant’s flight

from the scene” and “[e]vidence that defendant voluntarily attached himself to a group bent on

illegal acts with knowledge of its design.” Id.

Claim One: Whether the Evidence Presented at Trial Was Sufficient to Prove Petitioner
Guilty of First Degree Murder Beyond a Reasonable Doubt

        In his first substantial evidence challenge, Petitioner argues that he should not have been

convicted because “there exists absolutely no evidence that the Petitioner conspired with his

codefendants with the intention to push the victim [King] to the third rail.” [20] at 8. The Illinois

Appellate Court rejected this argument based on both the law and the facts. As to the law, the

court held that “the State was not required to prove that defendant and codefendants shared the

same intent with regard to the charged offense (i.e., first degree murder),” but rather “the State

needed only to prove that defendant had the intent to promote or facilitate a crime.” Williams, 64

N.E.3d at 1097. The court explained that “[b]y attaching himself to a group bent on an illegal

action”—fighting with rival gang members on the CTA platform—Petitioner “became accountable

for all the crimes of his companions, including those of codefendant Hardy,” who pushed King

onto the third rail. Id. at 1098.

        To the extent that Petitioner believes that the Appellate Court “misunderstood the

substantive requirements of state law” by not requiring proof that Petitioner himself intended for

                                                  6
King to be pushed to the third rail, his claim “does not present a true Jackson challenge and is not

cognizable under § 2254.” Crockett v. Butler, 807 F.3d 160, 168 (7th Cir. 2015) (holding that

petitioner’s sufficiency-of-the-evidence challenge to his first degree murder conviction was really

a claim that the Illinois Appellate Court misinterpreted Illinois’ accountability statute in holding

that the theory of accountability required only that the evidence prove petitioner had specific intent

to promote or facilitate a crime, which need not have been the actual crime for which he was

charged, and thus petitioner’s challenge was beyond the reach of § 2254).

       Petitioner’s challenge to the Illinois Appellate Court’s factual determination is not

persuasive, either. Petitioner claims that the court erroneously relied on his mere presence at the

scene of King’s death to hold Petitioner accountable for first degree murder. But this was far from

the only fact on which the Appellate Court relied to determine that Petitioner and his co-defendants

shared a common criminal design. Instead, the Appellate Court explained:

       The evidence at trial established, through the testimony of Moody, Lejman, and
       Myles, as well as Schorsch’s testimony regarding [Petitioner]’s statement, that
       when [Petitioner] noticed a group of rival gang members on the platform, he told
       Brooks to stop the car and then went to the platform to confront them. Once on the
       platform, and after Sapp announced they were “hook killers,” [Petitioner]
       approached Lejman and swung a cane at Lejman. In the ensuing chaos,
       codefendant Hardy grabbed the victim [King], and both men fell onto the train
       tracks. Specifically, Moody testified that codefendant Hardy and the victim fought
       on the train tracks, and [Petitioner] stated that codefendant Hardy pushed the victim
       onto the tracks causing the victim to be “electrified.”

Williams, 64 N.E.3d at 1096.

       The Appellate Court’s determination that this evidence was sufficient to find Petitioner

guilty beyond a reasonable doubt of first degree murder under an accountability theory was not

objectively unreasonable. See Saxon, 873 F.3d at 988. The Appellate Court identified not only

evidence that Petitioner was “present during the perpetration of the offense,” but also evidence

                                                  7
that he “voluntarily attached himself to a group bent on illegal acts.” Taylor, 646 N.E.2d at 571.

Petitioner first initiated the contact with the Vice Lords, telling Brooks that he and Sapp were

going up to the L tracks to “kick White C’s and the other Vice Lords’ ass,” [17-1] at 2; Petitioner

stood by while his fellow gang member Sapp announced to their rivals that they were “hook

killers,” id.; and Petitioner then swung his cane at and chased Lejman. In addition, the evidence

presented at trial showed that Petitioner struck King in the head with a cane multiple times after

he was electrocuted, and then “failed to report the crime” and “fl[ed] from the scene,” which are

additional circumstances from which is can be inferred that Petitioner shared a common criminal

plan with his co-defendants. Taylor, 646 N.E.2d at 571; see also People v. Cooks, 625 N.E.2d

365, 369 (Ill. App. 1993) (“Although by statute accountability requires that the accused assist prior

to or during the commission of the crime, such assistance may be inferred from activities occurring

after the offense.”).

        For these reasons, Claim One is denied.2




2
  Petitioner also argues in his reply brief that the evidence was insufficient to convict him because Lejman
testified that neither he nor King were in gangs any longer, undermining the alleged motive behind King’s
killing. [20] at 6. Assuming this argument was not procedurally defaulted, it nonetheless lacks merit.
Taking as true that Lejman and King were not current gang members (a proposition that is contrary to the
Illinois courts’ findings of fact), the evidence at trial shows that Petitioner and his co-defendants thought
Lejman and King were Vice Lords when they went up to the train platform to start a confrontation. See
Williams, 64 N.E.3d at 1090, ¶ 4 (Moody’s testimony that he heard co-defendant Hardy say some “hooks,”
i.e., Vice Lords gang members, were on the train platform); ¶ 7 (Lejman’s testimony that Sapp told him
that he and co-defendants were “hook killers”); ¶ 10 (Detective Steve Schorsh’s testimony that Petitioner
told him that, once on the train platform, co-defendant Sapp said he and co-defendants were “Vice Lord
killers, hook killers”). Therefore, the evidence shows that the co-defendants had a motive to begin a fight
with Lejman and King even if the men were no longer in a gang.
                                                     8
Claim Two: Whether Petitioner’s Direct Appeal Counsel Was Ineffective for Failing to
Challenge the Sufficiency of the Evidence to Support His Conviction “Where the Trial Judge
Found that Neither Petitioner Nor Any of His Codefendants’ Had the Requisite Mental State
to Commit First Degree Murder,” [3] at 14.

       Petitioner’s second claim also raises a sufficiency of the evidence challenge. This claim

focuses not on Petitioner’s own intent, but on the intent of his co-defendants. Petitioner asserts

that the trial judge “made it absolutely clear that [he] believed the evidence showed that the

defendants merely intended to commit a battery” and “failed to identify what action [he] believed

was the actual first degree murder in this case.” [20] at 12. Petitioner contends that without

sufficient proof that either of his co-defendants acted with the requisite mental state to commit

first-degree murder, it was error to convict him of first-degree murder based on the theory of

accountability.

       The State contends that this argument has been procedurally defaulted because Petitioner

did not raise it on direct appeal. Generally, “[t]o avoid procedural default, a habeas petitioner must

‘fairly present’ a claim to each level of the state courts,” placing both “the operative facts and

controlling law” before them. McDowell v. Lemke, 737 F.3d 476, 482 (7th Cir. 2013). However,

where the “last state court to consider the issue does not rely on a procedural bar, but instead

addresses it on the merits, there is no procedural default.” Id. at 483 (citing Pole v. Randolph, 570

F.3d 922, 937 (7th Cir. 2009)); see also Kirkman v. Calloway, 2019 WL 1572492, at *8 (N.D. Ill.

Apr. 11, 2019); Robinson v. Atchison, 2012 WL 669049, at *6 (N.D. Ill. Feb. 27, 2012).

       Here, the last state court to consider Petitioner’s argument was the Illinois Appellate Court

in post-conviction proceedings. The Appellate Court did not rely on a procedural bar in rejecting

Petitioner’s argument that “appellate counsel was ineffective for failing to challenge the

sufficiency of the evidence based upon codefendants’ lack of the requisite mental state to commit

                                                  9
first degree murder.” Williams, 64 N.E.3d at 1095; see also id. at 1094-95, ¶¶ 32, 34 (summarizing

Petitioner’s argument). Instead, the court addressed the claim on the merits. See id. at 1098. Since

Petitioner’s argument is not procedurally barred, the Court need not examine whether the alleged

failure of Petitioner’s direct appeal counsel to raise the issue constituted ineffective assistance of

counsel. See generally Promotor v. Pollard, 628 F.3d 878, 887 (7th Cir. 2010) (explaining that an

ineffective assistance of counsel claim can constitute cause and prejudice to excuse a procedural

default).

       Addressing the merits of Petitioner’s claim, the Illinois Appellate Court held that “this

court cannot say that no rational trier of fact could have found defendant guilty of first degree

murder pursuant to the common design rule when the evidence at trial established that defendant

and codefendants were on the train platform (at defendant’s behest according to his statement to

the police) to confront the victim; that, Hardy, one of the defendant's companions, pushed the

victim on the train tracks; and that Hardy’s act created a strong probability of death or great bodily

harm to the victim.” Williams, 64 N.E.3d at 1098.

       The Appellate Court’s decision is well within “the boundaries of permissible differences

of opinion” about how the evidence at trial should be interpreted, and therefore the decision is not

objectively unreasonable. Rodriguez, 842 F.3d at 538. There is ample evidence from which a

reasonable juror could conclude that Hardy intentionally pushed King onto the train tracks despite

knowing the grave risk of the electrified third rail. According to Moody’s testimony, while Hardy

and King were fighting on the tracks, Hardy punched King while King was trying to push Hardy

away. Williams, 64 N.E.3d at 1089, ¶ 5. According to Detective Schorsch’s testimony about what

Petitioner told him, Hardy grabbed one of the Vice Lords, “Hardy and the man fell onto the train


                                                 10
tracks,” and “Hardy pushed the other man onto the tracks,” causing him to be “electrified.” Id. at

1090, ¶ 10. And “[a]ccording to Hardy, he kept pushing [King] down to keep himself from getting

electrocuted.” [17-1] at 3. All of this is evidence that Hardy knew that pushing King onto the

train tracks “create[d] a strong probability of death or great bodily harm.” 720 ILCS 5/9–1(a)(2).

       Petitioner challenges this conclusion by pointing to statements made by the trial judge after

the conclusion of the bench trial. In particular, Petitioner emphasizes that at Sapp’s sentencing,

the trial judge stated: “I do not believe that you or your Co-defendants intended to kill Mr. King,

but the conduct that you engaged yourself in was fraught with that possibility and ignored only by

you, as if it were—you were oblivious to the consequences of your conduct.” [3] at 17. According

to Petitioner, these comments “do not describe any person knowingly committing an act that

created a strong probability of death or great bodily harm,” but rather, “the Court found that death

was a ‘possibility’ that was evoked by the co-defendants’ actions.” Id.

       The trial judge’s statement does not affect this Court’s analysis. As an initial matter,

Petitioner has not cited and the Court has not found any cases suggesting that the trial judge’s

comments at his co-defendant’s sentencing are entitled to any legal weight. This Court’s task is

to review the Illinois Appellate Court’s decision to determine whether it was objectively

unreasonable, while it was the Appellate Court’s job was to decide whether any rational trier of

fact could have found the evidence sufficient to convict Petitioner. Saxon, 873 F.3d at 988.

Assuming for the sake of argument that it has any relevance, the trial judge’s statement is not

inconsistent with a conclusion that Hardy, at least, had the mens rea for first degree murder. Intent

to kill is not required for conviction under 720 ILCS 5/9-1(a)(2). Instead, the defendant need only

“know[] that [his] acts create a strong probability of death or great bodily harm” to his victim. Id.


                                                 11
According to the trial court, the co-defendants engaged in conduct that “was fraught”—i.e., “full

of”3—the possibility that King would be killed, but “ignored” that risk. As the Court reads it, this

is just another way of saying that the co-defendants engaged in conduct that they knew created a

strong probability of death or great bodily harm, as the murder statute requires.

          For these reasons, Claim Two is denied.

III.      Actual Innocence

Claim Three: Whether Petitioner Made A Substantial Showing of Actual Innocence Based
On Newly Discovered Evidence

          In his third claim, Petitioner argues that he has made a substantial showing of actual

innocence by presenting newly discovered evidence—an affidavit from co-defendant Sapp

concerning how King ended up on the train tracks—that has the potential to exonerate him.

According to Sapp’s affidavit, which was created after Petitioner’s conviction, King either fell or

jumped down onto the tracks after Myles (King’s fellow gang member) crossed in front of him

and jumped down onto the tracks, catching King off guard and causing him to lose his balance.

See Williams, 64 N.E.3d at 1092. Based on that affidavit, Petitioner argues that the person

responsible for King’s death—Myles—was not someone with whom he shared a “common

design” and therefore he is not guilty of first degree murder based on the accountability statute. In

response, the State argues that Petitioner’s claim of actual innocence is not cognizable in habeas

corpus.

          “The Supreme Court has flagged the possibility that actual innocence might be enough to

justify collateral relief in a capital case on the theory that the execution of one who is actually



3
 Merriam-Webster’s Online Dictionary, https://www.merriam-webster.com/dictionary/fraught (last visited
Nov. 21, 2019).
                                                 12
innocent violates the Eighth Amendment.” Perrone v. United States, 889 F.3d 898, 903 (7th Cir.

2018) (emphasis added). “Apart from that potential exception, however, the Court’s ‘habeas

jurisprudence makes clear that a claim of actual innocence is not itself a constitutional claim, but

instead a gateway through which a habeas petitioner must pass to have his otherwise barred

constitutional claim considered on the merits.’” Id. (quoting Herrera v. Collins, 506 U.S. 390, 404

(1993)); see also Arnold v. Dittmann, 901 F.3d 830, 837 (7th Cir. 2018) (“To date, an assertion of

actual innocence based on evidence post-dating a conviction has not been held to present a viable

claim of constitutional error. The Court in Herrera assumed without deciding that the Eighth

Amendment precludes the execution of a person who has demonstrated his actual innocence. But

neither the Supreme Court nor this court has yet indicated that an actual innocence claim could,

standing alone, support the issuance of a writ in a non-capital case.”); Gladney v. Pollard, 799

F.3d 889, 895 (7th Cir. 2015) (“The Supreme Court has not recognized a petitioner’s right to

habeas relief based on a stand-alone claim of actual innocence.”).

       As in Perrone, “[t]his is a problem” for Petitioner, because he “does not ask us to determine

that he is actually innocent so that we can consider a claim of constitutional error; rather, his

innocence of [first degree murder] is the error he asks us to correct.” Perrone, 889 F.3d at 903.

To be clear, Petitioner’s substantial evidence claims are “not the constitutional claim[s] for which

‘actual innocence’ serves as the gateway, because th[ose] claim[s] [are] not procedurally

defaulted.” Id. at 903 n.1. Therefore, the Court agrees with the State that Petitioner’s Claim Three

is not cognizable in this § 2254 habeas action. Claim Three is denied.

IV.    Certificate of Appealability

       In view of the forgoing analysis, the Court declines to issue a certificate of appealability


                                                13
under Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts.

Petitioner cannot make a substantial showing of the denial of a constitutional right, or put forward

a convincing argument that reasonable jurists would debate the Court’s resolution of this case.

Resendez v. Knight, 653 F.3d 445, 446-47 (7th Cir. 2011) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000); Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). To the extent that the Supreme

Court and the Seventh Circuit have not foreclosed the possibility that a standalone actual innocence

claim might someday be recognized in a non-capital case, see Tabb v. Christianson, 855 F.3d 757,

764 (7th Cir. 2017), Petitioner has not made a strong factual showing for “breaking new

constitutional ground” in this case, id., for the reasons explained by the Illinois Appellate Court,

see Williams, 64 N.E.3d at 1098.

       Petitioner is advised that this is a final decision ending his case in this Court. If Petitioner

wishes to appeal, he must file a notice of appeal with this Court within thirty days of the entry of

judgment. See Fed. R. App. P. 4(a)(1). Petitioner need not bring a motion to reconsider this

Court’s ruling to preserve his appellate rights. However, if Petitioner wishes the Court to

reconsider its judgment, he may file a motion under Federal Rule of Civil Procedure 59(e) or 60(b).

Any Rule 59(e) motion must be filed within 28 days of the entry of this judgment. See Fed. R.

Civ. P. 59(e). The time to file a motion pursuant to Rule 59(e) cannot be extended. See Fed. R.

Civ. P. 6(b)(2). A timely Rule 59(e) motion suspends the deadline for filing an appeal until the

Rule 59(e) motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). Any Rule 60(b) motion must

be filed within a reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be

filed no more than one year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). The

time to file a Rule 60(b) motion cannot be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b)


                                                 14
motion suspends the deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if

the motion is filed within 28 days of the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).

V.      Conclusion

        For these reasons, the Court denies Petitioner’s petition for habeas relief and declines to

issue a certificate of appealability.




Dated: December 26, 2019                             _________________________________
                                                     Robert M. Dow, Jr.
                                                     United States District Judge




                                                15
